Citation Nr: 1758524	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter in June 2015, May 2016 and May 2017.

The Board notes that the Veteran's TDIU claim was considered by the RO and granted in an April 2013decision, effective September 5, 2008.  Therefore, that issue is considered granted in full and will not be considered by the Board in this decision.

The issue of entitlement to service connection for bilateral lower extremity disability manifested by pitting edema, to include as secondary to service-connected hypertension has been raised by the record in a November 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

In this regard, in light of the TDIU finding, the Veteran may wish to withdraw the appeal.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings that were predominantly 110 or more, or by systolic pressure readings that were predominantly 200 or more.





CONCLUSION OF LAW

The criteria for an initial disability rating of more than 10 percent for hypertension have not been met.  38 U.S.C. § 1110, 5107 (b) (West); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2002); 38 C.F.R. Part IV (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a rating in excess of 10 percent for hypertension, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2017).

In this case, a higher rating is not warranted for any period during the pendency of the claim.  The Board has reviewed all of the medical records and has reviewed all blood pressure readings documented by private providers, VA providers, and the Veteran; however, the blood pressure readings have not shown any period of time where the Veteran's diastolic pressure was predominantly 110 or more or his systolic pressure was predominantly 200 or more.

VA examination reports, VA treatment records, and private treatment records have shown systolic pressures ranging from 115 to 196.  Diastolic pressures have ranged from 74 to 100, overall.  In an August 2007 VA treatment note, blood pressure readings were 145 systolic and 85 diastolic, and 150 systolic and 90 diastolic.  In a separate August 2007 VA treatment note, the Veteran stated that his blood pressure readings were recently 120 systolic and 80 diastolic at a Department of Transportation physical, and in general was typically 130 systolic and 80 diastolic, or below.  

In a January 2008 VA treatment note, the Veteran reported that he checked his blood pressure at home and it ranged between 130 to 140 systolic and 80 diastolic.  

The Board points out that an October 2008 VA treatment note reports a blood pressure reading of 119 systolic and 115 diastolic.  In addition, the Veteran's October 2008 VA examination reported a blood pressure reading of 190 systolic and 115 diastolic.  However, these are the only two notations in the claims file of a reading that is 110 or greater.  Unfortunately, two notations do not support a finding that the Veteran's diastolic pressure was predominantly 110 or greater at any time during the pendency of the claim.  Notably, the October 2008 VA examination also reported three other blood pressure readings of 154 systolic and 88 diastolic, 115 systolic and 78 diastolic, and 150 systolic and 90 diastolic.  The examiner looked to a VA treatment note from October 2008 that stated the Veteran was noncompliant with hypertensive medication.  The examiner noted that overall the Veteran was moderately obese with minimal exercise, minimal diet compliance and noncompliance with medication.

In a June 2009 VA treatment note, the Veteran's blood pressure readings were 135 systolic and 77 diastolic.  In a June 2010 private treatment note, the Veteran's blood pressure readings were 155 systolic and 96 diastolic.  In a July 2010 private treatment note, the Veteran's blood pressure readings were 140 systolic and 80 diastolic and 160 systolic and 100 diastolic.

In a November 2012 VA examination, the Veteran's blood pressure readings were 138 systolic and 84 diastolic, 170 systolic and 88 diastolic, and 170 systolic and 90 diastolic.  The examiner at this time stated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  In a November 2015 VA examination, the Veteran's blood pressure readings were 167 systolic and 88 diastolic, 162 systolic and 84 diastolic, and 177 systolic and 91 diastolic.  In a June 2016 VA examination, the Veteran's blood pressure readings were 172 systolic and 84 diastolic, 161 systolic and 77 diastolic and 147 systolic and 74 diastolic.  Finally, in a June 2017 VA examination, the Veteran's blood pressure readings were 128 systolic and 74 diastolic, 127 systolic and 76 diastolic, and 130 systolic and 79 diastolic.

In this case, the evidence fails to indicate that during the period on appeal, the Veteran had diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more which would warrant assignment of a 20 percent rating, despite the Veteran's contentions.  Therefore, an increased rating is not warranted for hypertension and the claim must be denied.
ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected hypertension is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


